DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "conventional" in claim 8 is a relative term which renders the claim indefinite.  The term "conventional" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of what constitutes conventional is relative to a person’s opinion.
In claim 8, line 2 it is unclear what the applicant means by “transparent”.  For purposes of examination the broadest reasonable interpretation has been applied.
In claim 8, lines 3-4 it is unclear what the “three states” are.  For purposes of examination the broadest reasonable interpretation has been applied.
14 recites the limitation "the error code" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
In claim 14 it is unclear it is unclear how an error code can be generated before the welding process has begun when claim 13 requires generating an error signal to stop a welding process.  Note that in order to stop a welding process the welding process must have intrinsically been previously started.
Claim 15 recites the limitation "the error code" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the error code" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  In addition, it is unclear what the error code is referring to.  In other words, what circumstance(s) are triggering the error code.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansen (US 2006/0213952A1) in view of Peter (US 4,631,685).
M power supplies (title), the system comprising: N multipoint units (paragraphs 35-37 and 40-45), each of the N multipoint units including: a housing (paragraph 74), a dedicated high voltage input connector connectable via a high voltage cable to a dedicated high voltage output connector of one of the M power supplies (paragraphs 6, 35-37, 40-47, 49-50, and 52-57 and 65), and a microcontroller, configured to direct power from the dedicated high voltage input connector to a corresponding one of the plurality of ultrasonic welding probes (paragraphs 6-7, 10, 14-15, 35-37, and 40-53), and a base housing the M power supplies, wherein M and N are both integers greater than or equal to 1 (figures 14a-14b; and paragraphs 35-37, 40-45 and 74).
With respect to claim 1, Johansen does not teach a plurality of analog or digital inputs configured to carry distance information regarding probe distance of a plurality of ultrasonic welding probes, a microcontroller that samples the distance information of the plurality of ultrasonic welding probes at a rate of at least once per millisecond.
However, Peter teaches an analog or digital inputs (intrinsically either analog or digital) configured to carry distance information regarding probe distance of an ultrasonic welding probe (column 1, lines 47-63; and column 3, line 37-column 4, line 9; and column 5, lines 26-59); and a microcontroller that samples the distance information of an ultrasonic welding probe throughout the entire weld cycle (figure 5; column 1, lines 47-63; and column 3, line 37-column 4, line 9; and column 5, lines 26-59).
Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the distance monitoring of Peter on each of the probes of Johansen in order to insure that the deformation of the plastic material is dimensionally controlled at each weld site.  The courts have determined that the duplication of parts for a mere multiplied effect, which is the intent of the instant application, is not a patentable concept.  Please see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and St. Regis Paper Co. V. Bemis Co., Inc., 193 USPQ 8, 11.  In 
With respect to claim 5, Johansen teaches wherein each of the N multipoint units is paired with a different one of the M power supplies in the network, avoiding interference between any of the N multipoint units and any of the M power supplies (paragraphs 6, 35-37, 40-47, 49-50, 52-57, 65, and 74).  Note that claim 5 only positively requires one N multipoint unit and one M power supply because of the “integers greater than or equal to 1” language in claim 1.
With respect to claim 6, Johansen teaches wherein a pairing between a first one of the M power supplies and a first one of the N multipoint units forms a logical control channel between both such that a physical change (broadest reasonable interpretation) in a physical topology (broadest reasonable interpretation) of the network does not disrupt the logical control channel between the first one of the M power supplies and the first one of the N multipoint units (paragraphs 6, 35-37, 40-47, 49-50, 52-57, 65, and 74).  Note that claim 6 only positively requires one N multipoint unit and one M power supply because of the “integers greater than or equal to 1” language in claim 1.
With respect to claim 13, Peter teaches wherein the microcontroller of a first multipoint unit in the N multipoint units is further configured to: compare distance information of a ultrasonic welding probe to determine whether the distance information indicates that a threshold has been violated; and generating an error signal to stop a welding process based on 
With respect to claim 15, Peter teaches wherein the error code is generated after the welding process has begun violated (column 1, lines 46-63; column 3, line 37-column 4, line 9; and column 5, lines 26-59).

Claims 2-3 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansen and Peter as applied to claim 1 above, and further in view of O’Donnell et al. (US 2011/0309062A1) (hereafter O’Donnell).
With respect to claim 2, Johansen and Peter do not teach wherein each of the N multipoint units further includes at least one Ethernet port, the N multipoint units being interconnected by Ethernet to form a network having as components the Nmultipoint units and the Mpower supplies.
However, O’Donnell teaches connecting multiple power supply units with Ethernet to form a network (paragraphs 6 and 8).
At the time of the invention it would have been obvious to one of ordinary skill in the art to connect the N multipoint units of Johansen with an Ethernet in order to form a coordinated network of power supplies.
With respect to claim 3, the examiner takes Official Notice that it is well known to pair devices by pushing a button.  Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a button on the collective apparatus of Johansen, Peter, and O’Donnell in order to initiate communication between the devices.
With respect to claim 16, Johansen teaches a method for providing power from a first power supply of M power supplies to more than one ultrasonic welding probe coupled to a first multipoint unit of N multiport units (paragraphs 35-37 and 40-45), the method comprising: receiving, via a dedicated high voltage input connector of the first multipoint unit, power from the 
With respect to claim 16, Johansen does not teach receiving, via a plurality of analog or digital (intrinsically either analog or digital) inputs of the first multipoint unit, distance information regarding probe distance of an ultrasonic welding probe; and sampling, via the microcontroller, the distance information of the corresponding one of the plurality of ultrasonic welding probes at a rate of at least once per millisecond, wherein M and N are both integers greater than or equal to 1.
However, Peter teaches an analog or digital inputs (intrinsically either analog or digital) configured to carry distance information regarding probe distance of an ultrasonic welding probe (column 1, lines 47-63; and column 3, line 37-column 4, line 9; and column 5, lines 26-59); and a microcontroller that samples the distance information of an ultrasonic welding probe throughout the entire weld cycle (figure 5; column 1, lines 47-63; and column 3, line 37-column 4, line 9; and column 5, lines 26-59).
Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the distance monitoring of Peter on each of the probes of Johansen in order to insure that the deformation of the plastic material is dimensionally controlled at each weld site.  The courts have determined that the duplication of parts for a mere multiplied effect, which is the intent of the instant application, is not a patentable concept.  Please see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and St. Regis Paper Co. V. Bemis Co., Inc., 193 USPQ 8, 11.  In addition, since Peter teaches that the distance is monitored throughout the entire weld cycle and figure 5 depicts a continuous distance graph, it is the examiner’s position that the distance 
With respect to claim 16, Johansen does not teach pairing the first multipoint unit to the first power supply, wherein each of the N multipoint units includes at least one Ethernet port for connecting the N multiport units to the M power supplies in a network;
However, O’Donnell teaches connecting multiple power supply units with Ethernet to form a network (paragraphs 6 and 8).
At the time of the invention it would have been obvious to one of ordinary skill in the art to connect the N multipoint units of Johansen with an Ethernet in order to form a coordinated network of power supplies.  The examiner takes Official Notice that it is well known to pair devices by pushing a button.  Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a button on the collective apparatus of Johansen, Peter, and O’Donnell in order to initiate communication between the devices.
With respect to claim 17, the examiner takes Official Notice that it is well known to pair devices by pushing a button.  Accordingly, it would have been obvious to one of ordinary skill in the art to utilize a button on the collective apparatus of Johansen, Peter, and O’Donnell in order to initiate communication between the devices. 

Claim 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansen, Peter, O’Donnell as applied to claims 1-2  and 16 above, and further in view of Kooken et al. (US 2013/0116849A1) (hereafter Kooken).
N multipoint units further includes a universal serial bus (USB) port, the USB port configured to receive signals from a computing device for forming a pairing between the first multipoint unit and a first one of the M power supplies.
With respect to claim 18, Johansen, Peter, and O’Donnell do not teach pairing the first multipoint unit to the first power supply comprises: receiving, via a universal serial bus (USB) port of the first multipoint unit, signals from a computing device, the received signals including a configuration for forming the pairing between the first multipoint unit and a first power supply.
However, Kooken teaches connecting multiple power supply units with USB connections to form a network (paragraphs 17 and 33).
At the time of the invention it would have been obvious to one of ordinary skill in the art to connect the N multipoint units of Johansen with USB connections of Kooken in order to form a coordinated network of power supplies.

Claim 10-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansen, Peter, O’Donnell as applied to claims 1-2 above, and further in view KR 2007108648A (hereafter KR ‘648).
With respect to claim 10, Johansen and Peter do not teach an Ethernet switch configured to physically interface the N multipoint units with a programmable logic controller (PLC).
However, KR ‘648 teaches controlling multiple welding units with an Ethernet switch configured to physically interface with a programmable logic controller (PLC) (abstract; and figure).
At the time of the invention it would have been obvious to one of ordinary skill in the art utilize the Ethernet switch and PLC of KR ‘648 in the in conjunction with the N multipoint units of Johansen in order to sequentially perform welding operations.

With respect to claim 12, the examiner takes Official Notice that daisy chaining electronic devices with a single Ethernet cable is well known.  The artisan would have been motivated to daisy chain the devices of Johansen and KR ‘648 in order to control the flow of electrical signal in the desired direction.
With respect to claim 19, Peter teaches comparing, by the microcontroller, the sampled distance information to determine whether a threshold has been violated; and generating, by the microcontroller, an error signal to stop a welding process based on the threshold being violated (column 1, lines 46-63; column 3, line 37-column 4, line 9; and column 5, lines 26-59).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,710,310B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are generally broader than the claims of U.S. Patent No. 10,710,310B1.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and a proper terminal disclaimer is filed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735